Exhibit 10.1

EXECUTION VERSION

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Escrow Agreement”) is entered into and effective as
of this 15th day of September, 2020, by and among PNC Bank, National
Association, a national banking association (the “Escrow Agent”), resTORbio,
Inc., a Delaware corporation (“resTORbio”) and the investors listed on
Schedule 1 hereto under the heading “Investors” (each of which is herein
referred to as an “Investor” and collectively as the “Investors”). Capitalized
terms used but not defined herein shall have the meanings assigned to them in
the Funding Agreement (as defined below).

WHEREAS, resTORbio, Adicet Bio, Inc., a Delaware corporation (“Adicet”), and the
Investors have entered into that certain Funding Agreement dated April 28, 2020,
as amended, modified or restated from time to time (the “Funding Agreement”), in
connection with a merger of Oasis Merger Sub, Inc., a Delaware corporation and
wholly owned subsidiary of resTORbio (“Merger Sub”), with and into Adicet, with
Adicet continuing as the surviving entity (the “Merger”), pursuant to an
Agreement and Plan of Merger, dated April 28, 2020, by and among resTORbio,
Adicet and Merger Sub, as amended, modified or restated from time to time.

WHEREAS, pursuant to the Funding Agreement, the Investors have agreed to deposit
certain funds into an escrow account (the “Escrow Account”) immediately prior to
the closing of the Merger (the “Merger Closing”) by wire transfer of immediately
available cash funds, with such funds to be held, invested and disbursed by the
Escrow Agent in accordance with the terms and conditions of this Escrow
Agreement and the Funding Agreement.

WHEREAS, resTORbio, Adicet, and certain stockholders of Adicet (the “Non-Escrow
Investors”) have entered into that certain Non-Escrow Funding Agreement, dated
September 15, 2020, as amended, modified or restated from time to time (the
“Non-Escrow Funding Agreement”), pursuant to which such Non-Escrow Investors
have agreed to fund to resTORbio at the Concurrent Private Placement Closing (as
defined in the Funding Agreement) the amount opposite such stockholders name on
Schedule A thereto.

WHEREAS, the parties desire to set forth their understandings with regard to the
Escrow Account established by this Escrow Agreement.

NOW, THEREFORE, in consideration of the premises herein, the parties hereto
agree as follows:

I. Terms and Conditions

1.1.    Appointment of and Acceptance by Escrow Agent. resTORbio and each of the
Investors hereby appoint the Escrow Agent to serve as escrow agent for the
purposes set forth herein, and the Escrow Agent hereby accepts such appointment
and agrees to perform its duties as provided herein.

1.2.    Establishment of Escrow. At or immediately prior to the Merger Closing,
each Investor will deposit (or cause to be deposited) into the Escrow Account
pursuant to the wire instructions set forth on Schedule A hereto, in immediately
available funds, the amount set forth opposite such Investor’s respective name
on Schedule 1 hereto, for a total aggregate amount of US$15,000,000.00,
representing the Total Funding Amount referred to in the Funding Agreement
(together with all interest and earnings thereon, and less any disbursements
hereunder, the “Escrow Funds”).

1.3.    Application of the Escrow Funds. Subject to the terms, conditions and
limitations contained herein and in the Funding Agreement, the Escrow Funds
shall be available to be released in accordance with the Funding Agreement and
this Escrow Agreement.



--------------------------------------------------------------------------------

1.4.    Disbursements of the Escrow Funds. The Escrow Agent shall only disburse
amounts from the Escrow Funds as follows:

(a)    Disbursement of the Escrow Funds.

i.    The Escrow Agent shall disburse amounts then held in the Escrow Account to
the applicable party or parties upon receipt of, and in accordance with, a
written notification, in the form of Exhibit B hereto, signed by an authorized
representative (a list of whom are provided in Exhibit A-1 to Exhibit A-15) of
each of resTORbio and Investors that funded in the aggregate two-thirds or more
of the Total Funding Amount (the “Requisite Investors”) (a “Joint Written
Direction”). resTORbio and each Investor agree solely as between themselves to
act in good faith and cause the timely delivery of any applicable Joint Written
Direction to effect the releases or other actions contemplated by the Funding
Agreement and this Escrow Agreement in accordance with the timeframes set forth
therein and herein.

ii.    Each of the parties hereto acknowledge and agree that, if one or more of
the Non-Escrow Investors or their Affiliated Entities (as defined in the Funding
Agreement), or any other existing investor in Adicet not listed on Schedule 1
(or such investor’s Affiliated Entities), fund into the Concurrent Private
Placement (as defined in the Funding Agreement), a proportionate amount of funds
will be released from the Escrow Funds back to the Investors set forth on
Schedule 2 in accordance with their pro-rata respective percentages set forth on
Schedule 2. Each of resTORbio and the Investors agree to timely execute a Joint
Written Direction instructing the Escrow Agent to disburse the Escrow Funds in
accordance with this Section 1.4(a)ii.

iii.    Notwithstanding the provisions of Section 1.4(a)i or Section 1.4(a)ii,
in the event that the Escrow Agent receives a copy of a final, non-appealable
award or order of a court of competent jurisdiction or arbitrator or arbitration
panel forwarded by either resTORbio or the Requisite Investors, which award or
order specifies the specific dollar amounts to be paid out of the Escrow Funds
to resTORbio and/or the Investors, and to which such copy resTORbio or the
Requisite Investors shall attach payment instructions (an “Demand Notice”), the
Escrow Agent shall distribute (I) to resTORbio, out of the Escrow Funds, any
amounts payable to resTORbio as set forth in the order or award and (II) to the
Investors, any amounts payable to the Investors as set forth in the order or
award in proportion to the percentages listed on Schedule 1 opposite each such
Investor’s respective name; provided that the party delivering the Demand Notice
to the Escrow Agent shall simultaneously provide a copy of such Demand Notice to
the other party pursuant to Section 4.4 below (which “other party”, in the case
of a Demand Notice from resTORbio, shall be all of the Investors).

(b)    Any final, non-appealable award or order of a court of competent
jurisdiction or arbitrator or arbitration panel delivered under Section 1.4(a)
shall be accompanied by a certificate of or on behalf of the presenting party
that such order is final and non-appealable and from a court of competent
jurisdiction or arbitrator or arbitration panel, upon which opinion the Escrow
Agent shall be entitled to conclusively rely without further investigation. Any
party requesting the disbursement of funds from the Escrow Account pursuant to a
Demand Notice with respect to such an award or order shall include with its
delivery of such Demand Notice to the Escrow Agent wire instructions to which
the Escrow Agent is instructed to release the funds.

(c)    Notwithstanding anything to the contrary in this Escrow Agreement, if any
amount to be released at any time or under any circumstances exceeds the balance
in the Escrow Account, the Escrow Agent shall release the balance in the Escrow
Account and shall have no liability or responsibility to any party for any
deficiency.

 

2



--------------------------------------------------------------------------------

(d)    The Escrow Agent will disburse any amounts from the Escrow Funds as
required by this Section 1.4 within two (2) Business Days (as defined below) or
as soon as commercially reasonable thereafter from the date of the Escrow
Agent’s receipt of a Joint Written Direction or Demand Notice, as applicable.

II. Provisions as to the Escrow Agent

2.1.    Limited Duties of Escrow Agent. The Escrow Agent undertakes to perform
only such duties as are expressly set forth in this Escrow Agreement that shall
be deemed purely ministerial in nature. Under no circumstance will the Escrow
Agent be deemed to be a fiduciary to any party or any other person under this
Escrow Agreement. This Escrow Agreement expressly and exclusively sets forth the
duties of the Escrow Agent with respect to any and all matters pertinent hereto
and no implied duties or obligations shall be read into this Escrow Agreement
against the Escrow Agent. The Escrow Agent shall not be bound by, deemed to have
knowledge of, or have any obligation to determine, make inquiry into or
consider, any term or provision of any agreement between the Investors,
resTORbio and/or any other third party or as to which the escrow relationship
created by this Escrow Agreement relates, including without limitation the
Funding Agreement or any other documents referenced in this Escrow Agreement.

2.2. Limitations on Liability of Escrow Agent.

(a)    In performing its duties under this Escrow Agreement, or upon the claimed
failure to perform its duties, the Escrow Agent shall have no liability except
for the Escrow Agent’s fraud, willful misconduct, bad faith or gross negligence.
In no event shall the Escrow Agent be liable for incidental, indirect, special,
consequential or punitive damages of any kind whatsoever (including but not
limited to lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action, other
than resulting from the Escrow Agent’s fraud.

(b)    Except in cases of the Escrow Agent’s fraud, willful misconduct, bad
faith or gross negligence, the Escrow Agent shall be fully protected (i) in
acting in reliance upon any certificate, statement, request, notice, advice,
instruction, direction, other agreement or instrument or signature reasonably
and in good faith provided by any Investor or resTORbio with respect to such
party’s information and believed by the Escrow Agent to be genuine, (ii) in
assuming that any person purporting to give the Escrow Agent any of the
foregoing in connection with either this Escrow Agreement or the Escrow Agent’s
duties has been duly authorized to do so and (iii) in acting or failing to act
in good faith in accordance with the terms of this Escrow Agreement on the
advice of outside counsel retained by the Escrow Agent.

(c)    The Escrow Agent shall have no liability with respect to the transfer or
distribution of any funds effected by the Escrow Agent pursuant to wiring or
transfer instructions provided to the Escrow Agent in accordance with the
provisions of this Escrow Agreement. The Escrow Agent shall be entitled to rely
upon all bank and account information provided to the Escrow Agent by the
applicable authorized representative of each of resTORbio and an Investor set
forth on Exhibit A-1 to Exhibit A-15. The Escrow Agent shall have no duty to
verify or otherwise confirm any written wire transfer instructions except as set
forth in Section 2.3 below, but it may do so in its discretion on any occasion
without incurring any liability to any party for failing to do so on any other
occasion. The Escrow Agent shall process all wire transfers based on bank
identification and account numbers rather than the names of the intended
recipient of the funds, even if such numbers pertain to a recipient other than
the recipient identified in the payment instructions. The Escrow Agent shall
have no duty to detect any such inconsistencies and shall resolve any such
inconsistencies by using the account number. In connection with any payments
that the Escrow Agent is instructed to make by wire transfer, the Escrow Agent
shall not be liable for the acts or omissions of (i) any Investor, resTORbio or
other person providing such instructions, including without limitation errors

 

3



--------------------------------------------------------------------------------

as to the amount, bank information or bank account number; or (ii) any other
person or entity, including without limitation any Federal Reserve Bank, any
transmission or communications facility, any funds transfer system, any receiver
or receiving depository financial institution, and no such person or entity
shall be deemed to be an agent of the Escrow Agent. Any wire transfers of funds
made by the Escrow Agent pursuant to this Escrow Agreement will be made subject
to and in accordance with the Escrow Agent’s usual and ordinary wire transfer
procedures in effect from time to time.                

(d)    No provision of this Escrow Agreement shall require the Escrow Agent to
risk or advance its own funds or otherwise incur any financial liability or
potential financial liability in the performance of its duties or the exercise
of its rights under this Escrow Agreement. The Escrow Agent shall not be
obligated to take any legal action or to commence any proceedings in connection
with this Escrow Agreement or any property held hereunder or to appear in,
prosecute or defend in any such legal action or proceedings.

2.3.    Security Procedure For Funds Transfers. The Escrow Agent shall confirm
each funds transfer instruction received in the name of a party by telephone
call-back to an Authorized Representative specified on Exhibit A-1 to Exhibit
A-15 at the telephone number specified for such authorized person on Exhibit A-1
to Exhibit A-15, as applicable (“Authorized Representative”). Once delivered to
the Escrow Agent, Exhibit A-1 to Exhibit A-15 may be revised or rescinded only
by a writing signed by an Authorized Representative of the applicable party.
Such revisions or rescissions shall be effective only after actual receipt and
following such period of time as may be necessary to afford the Escrow Agent a
reasonable opportunity to act on it. If a revised Exhibit A-1 to Exhibit A-15 or
a rescission of an existing Exhibit A-1 to Exhibit A-15 is delivered to the
Escrow Agent by an entity that is a successor-in-interest to such party, such
document shall be accompanied by additional documentation satisfactory to the
Escrow Agent showing that such entity has succeeded to the rights and
responsibilities of the applicable authorized representative of each of
resTORbio and any Investor under this Escrow Agreement. resTORbio and each
Investor understand that the Escrow Agent’s inability to receive or confirm
funds transfer instructions pursuant to the above security procedure may result
in a delay in accomplishing such funds transfer, and agree that the Escrow Agent
shall not be liable for any loss caused by any such delay.

2.4.    Depository Role. The Escrow Agent acts hereunder as a depository only,
and is not responsible or liable in any manner whatsoever for the sufficiency,
correctness, genuineness or validity of the subject matter of this Escrow
Agreement or any part thereof, or of any person executing or depositing such
subject matter.

2.5.    No Duty to Notify. The Escrow Agent shall in no way be responsible for
nor shall it be its duty to notify any party hereto or any other party
interested in this Escrow Agreement of any payment required or maturity
occurring under this Escrow Agreement or under the terms of any instrument
deposited therewith unless such notice is explicitly provided for in this Escrow
Agreement.

2.6.    Other Relationships. The Escrow Agent may execute any of its powers and
perform any of its duties hereunder directly or through affiliates or agents.
The Escrow Agent and its affiliates, and any of their respective directors,
officers or employees may become pecuniarily interested in any transaction in
which any of the other parties hereto may be interested and may contract and
lend money to any such party and otherwise act as fully and freely as though it
were not escrow agent under this Escrow Agreement. Nothing herein shall preclude
the Escrow Agent or its affiliates from acting in any other capacity for any
such party.

2.7.    Disputes.

(a)    In the event of any disagreement between resTORbio and any Investor, or
between either of them and any other party, resulting in adverse claims or
demands being made in connection with the

 

4



--------------------------------------------------------------------------------

matters covered by this Escrow Agreement, or in the event that the Escrow Agent,
in good faith, be in doubt as to what action it should take hereunder, the
Escrow Agent may, at its option, refuse to comply with any claims or demands on
it, or refuse to take any other action hereunder, so long as such disagreement
continues or such doubt exists, and in any such event, the Escrow Agent shall
not be or become liable in any way or to any party for its failure or refusal to
act, and the Escrow Agent shall be entitled to continue to refrain from acting
until directed by (i) an order of a court of competent jurisdiction, or
(ii) directed otherwise a Joint Written Direction. Notwithstanding the
preceding, the Escrow Agent may in its discretion obey the order, judgment,
decree or levy of any court, whether with or without jurisdiction, or of an
agency of the United States or any political subdivision thereof, or of any
agency of any State of the United States or of any political subdivision
thereof, and the Escrow Agent is hereby authorized in its sole discretion, to
comply with and obey any such orders, judgments, decrees or levies. The Escrow
Agent shall be under no duty to institute or defend any legal proceedings,
although the Escrow Agent may, in its discretion and at the expense of resTORbio
and the Investors as provided in the immediately following paragraph, institute
or defend such proceedings. The rights of the Escrow Agent under this
sub-paragraph are cumulative of all other rights which it may have by law or
otherwise.

(b)    In the event of any disagreement or doubt, as described above, the Escrow
Agent shall have the right, in addition to the rights described above and at the
election of the Escrow Agent, to tender into the registry or custody of any
court having jurisdiction, all funds, equity and property held under this Escrow
Agreement, and the Escrow Agent shall have the right to take such other legal
action as may be appropriate or necessary, in the sole discretion of the Escrow
Agent. Upon acceptance of any such tender and transfer of all funds, equity and
property held under this Escrow Agreement, resTORbio and the Investors agree
that the Escrow Agent shall be discharged from all further duties under this
Escrow Agreement.

2.8.    Indemnification. resTORbio and each Investor jointly and severally agree
to defend, indemnify and hold harmless the Escrow Agent and each of the Escrow
Agent’s officers, directors, agents and employees (the “Escrow Indemnified
Parties”) from and against any and all losses, liabilities, claims, damages,
expenses and costs (including, without limitation, attorneys’ fees and expenses)
of every nature whatsoever (collectively, “Escrow Agent Losses”) which any such
Escrow Indemnified Party may incur and which arise directly or indirectly from
this Escrow Agreement or which arise directly or indirectly by virtue of the
Escrow Agent’s undertaking to serve as the Escrow Agent hereunder; provided,
however, that no Escrow Indemnified Party shall be entitled to indemnity with
respect to Escrow Agent Losses that have been finally adjudicated by a court of
competent jurisdiction to have been caused by such Escrow Indemnified Party’s
fraud, gross negligence, bad faith or willful misconduct. resTORbio and each
Investor agree solely between themselves, and without affecting any Escrow
Indemnified Party’s right to indemnification hereunder, that (i) resTORbio and
the Investors shall each be responsible for fifty percent (50%) of such
indemnification obligations and shall have a right of contribution against the
other to the extent that they pay more than their fifty percent (50%) share of
such indemnification obligations and (ii) each Investor shall be responsible for
the percentage of such indemnification obligations borne by the Investors set
forth opposite such Investor’s respective name on Schedule 1 hereto and shall
have a right of contribution against the other to the extent that such Investor
pays more than its respective share of such indemnification obligations. The
provisions of this section shall survive the termination of this Escrow
Agreement and any resignation or removal of the Escrow Agent.

2.9.    Mergers, Consolidations, Etc. Any entity into which the Escrow Agent may
be merged or converted or with which it may be consolidated, or any entity to
which all or substantially all the escrow business of the Escrow Agent may be
transferred, shall be the successor Escrow Agent under this Escrow Agreement and
shall have and succeed to the rights, powers, duties, immunities and privileges
as its predecessor, in each case without the execution or filing of any
instrument or paper or the performance of any further act (other than due notice
to resTORbio and each Investor).

 

5



--------------------------------------------------------------------------------

2.10.    Resignation; Removal.

(a)    The Escrow Agent may resign and be discharged from it duties and
obligations at any time under this Escrow Agreement by providing written notice
to resTORbio and each Investor and complying with the provisions of this
Section 2.10(a). Such resignation shall be effective on later of the date set
forth in such written notice, which shall be no earlier than thirty (30) days
after such written notice has been furnished, and the date that a successor
agent has been appointed or final sentence of this Section 2.10(a) has been
complied with. Thereafter, the Escrow Agent shall have no further obligation
except to hold the Escrow Funds as depository and cooperate reasonably in the
transfer of the Escrow Funds to a successor escrow agent. resTORbio and the
Requisite Investors shall promptly appoint a successor escrow agent. The Escrow
Agent shall refrain from taking any action until it shall receive a Joint
Written Direction designating the successor escrow agent. However, in the event
no successor escrow agent has been appointed on or prior to the date such
resignation is to become effective, the Escrow Agent shall be entitled to tender
into the custody of any court of competent jurisdiction all funds, equity and
other property then held by the Escrow Agent hereunder and the Escrow Agent
shall, upon acceptance of any such tender and transfer of all funds, equity and
property held under this Escrow Agreement, be relieved of all further duties and
obligations under this Escrow Agreement.

(b)    resTORbio and the Requisite Investors acting together shall have the
right to terminate the appointment of the Escrow Agent upon thirty (30) days’
joint written notice to the Escrow Agent specifying the date upon which such
termination shall take effect. Thereafter, the Escrow Agent shall have no
further obligation except to hold the Escrow Funds as depository and cooperate
reasonably in the transfer of the Escrow Funds to a successor escrow agent. The
Escrow Agent shall refrain from taking any action until it shall receive a Joint
Written Direction designating the successor escrow agent. However, in the event
no successor escrow agent has been appointed on or prior to the date such
termination is to become effective, the Escrow Agent shall be entitled to tender
into the custody of any court of competent jurisdiction all funds, equity and
other property then held by the Escrow Agent hereunder and the Escrow Agent
shall, upon acceptance of any such tender and transfer of all funds, equity and
property held under this Escrow Agreement, be relieved of all further duties and
obligations under this Escrow Agreement.

(c)    In the case of a resignation or removal of the Escrow Agent, the Escrow
Agent shall have no responsibility for the appointment of a successor escrow
agent hereunder. The successor escrow agent appointed by resTORbio and the
Requisite Investors shall execute, acknowledge and deliver to the Escrow Agent
and the other parties an instrument in writing accepting its appointment
hereunder, and thereafter, the Escrow Agent shall deliver all of the
then-remaining balance of the Escrow Funds, less any fees and expenses then
incurred by and unpaid to the Escrow Agent, to such successor escrow agent in
accordance with the Joint Written Direction of resTORbio and the Requisite
Investors and upon receipt of the Escrow Funds, the successor escrow agent shall
be bound by all of the provisions of this Escrow Agreement.

2.11.    Compensation of the Escrow Agent. [Reserved.]

III. Tax Matters

3.1. Tax Matters.

(a)    On or before the execution and delivery of this Escrow Agreement, each of
resTORbio and each Investor shall provide to the Escrow Agent a completed IRS
Form W-9 or Form W-8 (or, in each case, any successor form), as applicable, and
shall promptly update any such form to the extent such form becomes obsolete or
inaccurate in any respect. The Escrow Agent shall have the right to request from
any party to this Escrow Agreement, or any other person or entity entitled to
payment hereunder, any additional forms, documentation or other information as
may be reasonably necessary for the Escrow Agent to satisfy its reporting and
withholding obligations under the Internal Revenue Code of 1986, as amended (the

 

6



--------------------------------------------------------------------------------

“Code”) and applicable state and local income tax law. To the extent any such
forms to be delivered under this Section 3.1(a) are not provided prior to the
date hereof or by the time the related payment is required to be made or are
determined by the Escrow Agent to be incomplete and/or inaccurate in any
respect, the Escrow Agent shall be entitled to withhold (without liability) a
portion of any interest or other income earned on the investment of the Escrow
Funds or on any such payments hereunder to the extent withholding is required by
law and shall remit such taxes to the appropriate authorities, and shall have no
obligation to gross up any such payment. The Escrow Agent shall have the sole
right to make the determination as to which payments hereunder are “reportable
payments” or “withholdable payments” under the Code.

(b)    resTORbio and each Investor agree that, subject to the terms and
conditions of this Escrow Agreement, the owners of the funds held in the Escrow
Account (together with any interest or other income earned on the investment of
the Escrow Funds) are the Investors (pro rata in proportion to the percentages
listed on Schedule 1 opposite each such Investor’s respective name) for all tax
purposes and the Escrow Agent shall report to the Internal Revenue Service
(“IRS”), as of each calendar year-end, all income earned from the investment of
any sum held in the Escrow Account (including income earned in respect of such
earnings) as the income of the Investors for purposes of the Code and applicable
state and local income tax law. The Escrow Agent is authorized and directed to
report all interest and other income earned on the Escrow Funds in accordance
with the IRS Form W-9 or Form W-8 provided to the Escrow Agent by the Investors.
Each Investor shall report all interest or other income, if any, that is earned
on the Escrow Funds as income in the taxable year or years in which such income
is properly includable in such Investor’s gross income and shall pay any and all
taxes attributable thereto.

(c)    Notwithstanding anything to the contrary herein provided, except for the
delivery of IRS Form 1099, IRS Form 1042-S or other applicable tax form, the
Escrow Agent shall have no duty to prepare or file any Federal or state tax
report or return with respect to any funds or equity held pursuant to this
Escrow Agreement or any income earned thereon other than such information
reports as the Escrow Agent is required to prepare and file as required by
applicable law. The Escrow Agent shall have no responsibility to report any
payments from the Escrow Fund other than the interest or other income earned on
the Escrow Fund as set forth in this Section 3.1.

(d)    resTORbio and each Investor jointly and severally, shall indemnify,
defend and hold the Escrow Agent harmless from and against any tax, late
payment, interest, penalty or other cost or expense that may be assessed against
the Escrow Agent on or with respect to the funds and equity held under this
Escrow Agreement or any earnings or interest thereon, unless such tax, late
payment, interest, penalty or other cost or expense was finally adjudicated by a
court of competent jurisdiction to have been directly caused by the fraud, gross
negligence, bad faith or willful misconduct of the Escrow Agent or the failure
of the Escrow Agent to follow the lawful instructions of resTORbio or any
Investor. The indemnification provided in this section is in addition to the
indemnification provided to the Escrow Agent elsewhere in this Escrow Agreement.
resTORbio and each Investor agree solely between themselves, and without
affecting the Escrow Agent’s right to indemnification hereunder, that
(i) resTORbio and the Investors shall each be responsible for fifty percent
(50%) of such indemnification obligations and shall have a right of contribution
against the other to the extent that they pay more than their fifty percent
(50%) share of such indemnification obligations and (ii) each Investor shall be
responsible for the percentage of such indemnification obligations borne by the
Investors set forth opposite such Investor’s respective name on Schedule 1
hereto and shall have a right of contribution against the other to the extent
that such Investor pays more than its respective share of such indemnification
obligations. The indemnification provided in this section is in addition to the
indemnification provided in Section 2.8 and shall survive the resignation or
removal of the Escrow Agent and the termination of this Escrow Agreement.

 

7



--------------------------------------------------------------------------------

IV. Miscellaneous

4.1.    Disbursements. The Escrow Agent shall make no disbursement, investment
or other use of funds until and unless it has collected funds. The Escrow Agent
shall not be liable for collection items until such proceeds have been received
or the Federal Reserve has given the Escrow Agent credit for the funds.

4.2.    Permitted Investments. The Escrow Agent shall invest the Escrow Funds in
a PNC Non-Interest Bearing Deposit Account, unless Schedule C is completed to
provide direction for investment in the Money Market Deposit Account.
Information relating to investment of Escrow Funds in a PNC Non-Interest Bearing
Deposit Account or, if elected, the Money Market Deposit Account, are set forth
on Schedule C. resTORbio and each Investor recognize and agree that the Escrow
Agent will not provide supervision, recommendations or advice relating to the
investment of moneys held hereunder or the purchase, sale, retention or other
disposition of any investment, and the Escrow Agent shall not be liable to
resTORbio or any Investor or any other person or entity for any loss incurred in
connection with any such investment, including, without limitation, any loss due
to interest rate fluctuation, early withdrawal penalty or the decline in value
of any investment. Any investment earnings and income on the funds held in the
Escrow Account shall become part of the Escrow Account and shall be disbursed in
accordance with this Escrow Agreement. The Escrow Agent shall not be liable or
responsible for any loss resulting from any deposits or investments made
pursuant to this Section 4.2, other than as a result of the fraud, gross
negligence, bad faith or willful misconduct of the Escrow Agent.

4.3.    Accounting. The Escrow Agent shall provide monthly reports of
transactions and holdings to resTORbio and each Investor as of the end of each
month, at the address provided by resTORbio and each Investor.

4.4.    Notices. Any notice, request for consent, report, or any other
communication required or permitted in this Escrow Agreement shall be in writing
and shall be deemed to have been given when delivered by electronic mail to the
e-mail address given below, provided that written confirmation of receipt is
obtained promptly from the recipient after completion of the electronic mail
transmission.

If to the Escrow Agent:    

PNC Bank, National Association

Attn: Heather Kelly; Rachel Stastny

80 South 8th Street, Suite 3715

Minneapolis, Minnesota 55402

Email: hkelly @pnc.com; Rachel.stastny@pnc.com

            pncpaidadmin@pnc.com

Phone: 612-268-7307

If to resTORbio:    

resTORbio, Inc.

500 Boylston Street, 13th Floor

Boston, Massachusetts

Attention: Chen Schor

Email: cschor@restorbio.com

 

8



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to each of:

Morrison & Foerster LLP

12531 High Bluff Drive, Suite 100

San Diego, CA 92011

Attention: James M. Krenn

Email: jkrenn@mofo.com

Goodwin Procter LLP

100 Northern Avenue

Boston, Massachusetts 02210

Attention: Andrew H. Goodman

Email: agoodman@goodwinlaw.com

If to any Investor: To the email and address set forth on such Investor’s
signature page hereto.

Any party may unilaterally designate a different address by giving notice of
each change in the manner specified above to each other party. In all cases, the
Escrow Agent shall be entitled to rely on a copy or electronic transmission of
any document with the same legal effect as if it were the original of such
document. “Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which banking institutions located in Pennsylvania are authorized
or obligated by law or executive order to close. The parties acknowledges that
there are certain security, corruption, transmission error and access
availability risks associated with using open networks such as the internet and
Parties assumes such risks and acknowledges that the security procedures set
forth herein are commercially reasonable.

4.5.    Governing Law. This Escrow Agreement shall be governed by and construed
according to the laws of the State of Delaware, without regard to principles of
conflicts of law. The parties hereto consent to the exclusive jurisdiction of
the state and federal courts sitting in the state of Delaware and consent to
personal jurisdiction of and venue in such courts with respect to any and all
matters or disputes arising out of this Escrow Agreement.

4.6.    Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, EACH PARTY HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED ON OR IN CONNECTION
WITH THIS ESCROW AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE. ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 4.6 WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY.

4.7.    Assignment; Binding Effect. Except as permitted in Section 2.9, neither
this Escrow Agreement nor any rights or obligations hereunder may be assigned by
any party hereto without the express written consent of each of the other
parties hereto. This Escrow Agreement shall inure to and be binding upon the
parties hereto and their respective successors, heirs and permitted assigns.

4.8.    Amendment and Waiver. The terms of this Escrow Agreement may be altered,
amended, modified or revoked only by an instrument in writing signed by the
Escrow Agent, resTORbio and the Requisite Investors. No course of conduct shall
constitute a waiver of any terms or conditions of this

 

9



--------------------------------------------------------------------------------

Escrow Agreement, unless such waiver is specified in writing, and then only to
the extent so specified. A waiver of any of the terms and conditions of this
Escrow Agreement on one occasion shall not constitute a waiver of the other
terms of this Escrow Agreement, or of such terms and conditions on any other
occasion.

4.9.    Severability. If any provision of this Escrow Agreement shall be held or
deemed to be or shall in fact, be illegal, inoperative or unenforceable, the
same shall not affect any other provision or provisions herein contained or
render the same invalid, inoperative or unenforceable to any extent whatsoever.

4.10.    Further Assurances. If at any time the Escrow Agent shall determine or
be advised that any further agreements, assurances or other documents are
reasonably necessary or desirable to carry out the provisions of this Escrow
Agreement and the transactions contemplated by this Escrow Agreement, the
parties shall execute and deliver any and all such agreements or other documents
and do all things reasonably necessary or appropriate to carry out fully the
provisions of this Escrow Agreement.

4.11.    No Third Party Beneficiaries. This Escrow Agreement is for the sole
benefit of the parties hereto, and their respective successors and permitted
assigns, and nothing herein, express or implied, is intended to or shall confer
upon any other person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Escrow Agreement.
Additionally, any permitted assignee must also satisfy the Escrow Agent’s
requirements set forth in Section 2.9.

4.12.    Force Majeure. No party to this Escrow Agreement shall be liable to any
other party hereto for losses due to, or if it is unable to perform its
obligations under the terms of this Escrow Agreement because of, acts of God,
fire, war, terrorism, floods, strikes, electrical outages, equipment or
transmission failure, interruption or malfunctions of communications or power
supplies, labor difficulties, actions of public authorities or other similar
causes reasonably beyond its control.

4.13.    Termination. This Escrow Agreement shall terminate upon the
distribution by the Escrow Agent in accordance with this Escrow Agreement of all
funds, equity and property held under this Escrow Agreement or upon the earlier
Joint Written Direction.

4.14.    Titles and Headings. All titles and headings in this Escrow Agreement
are intended solely for convenience of reference and shall in no way limit or
otherwise affect the interpretation of any of the provisions hereof.

4.15.    Counterparts; Facsimile Execution. This Escrow Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument. Delivery
of an executed signature page to this Escrow Agreement and agreements,
certificates, instruments and documents entered into in connection herewith by
facsimile or other electronic transmission (including Adobe PDF format) will be
effective as delivery of a manually executed counterpart to this Escrow
Agreement or such agreements, certificates, instruments and documents.

4.16.    Entire Agreement; Effect of Definitive. This Escrow Agreement
constitutes the entire agreement between the Escrow Agent and resTORbio and the
Investors in connection with the subject matter of this Escrow Agreement, and no
other agreement entered into between resTORbio and any Investor, or either of
them, including, without limitation, and the Funding Agreement, shall be
considered as adopted or binding, in whole or in part, upon the Escrow Agent
notwithstanding that any such other agreement may be deposited with the Escrow
Agent or the Escrow Agent may have knowledge thereof. The parties hereto
acknowledge and agree that the Escrow Agent is not a party to, is not bound by,
and has no duties or obligations under the Funding Agreement, that all
references in this Escrow Agreement to the Funding Agreement are for
convenience, and that the Escrow Agent shall have no implied duties beyond the
express duties set forth in this Escrow Agreement.

 

10



--------------------------------------------------------------------------------

4.17.    Procedures for Opening a New Account. IMPORTANT INFORMATION ABOUT
PROCEDURES FOR OPENING A NEW ACCOUNT: To help the government fight the funding
of terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
person who opens an account. When a party opens an account, the Escrow Agent
must obtain each party’s name, address, date of birth (as applicable), taxpayer
or other government identification number or other appropriate information that
will allow the Escrow Agent to identify such party. The Escrow Agent may also
ask to see each party’s driver’s license, passport or other identifying
documents. For parties that are business or other legal entities, the Escrow
Agent may require such documents as it deems necessary to confirm the legal
existence of the entity.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
executed as of the date first above written.

 

PNC BANK, NATIONAL ASSOCIATION, as the Escrow Agent

By:  

/s/ Rachel Stastny

Name:  

Rachel Stastny

Title:  

Vice President

 

12



--------------------------------------------------------------------------------

RESTORBIO, INC.

By:  

/s/ Chen Schor

Name:  

Chen Schor

Title:  

Chief Executive Officer

 

13



--------------------------------------------------------------------------------

INVESTOR: By:   By:   By:  

 

Name:  

 

Title:  

 

Address:     Email:  

 

14